Case: 10-50539     Document: 00511740726         Page: 1     Date Filed: 01/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 30, 2012

                                     No. 10-50539                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CARLOS ANTONIO RAYMOND,

                                                  Plaintiff-Appellant,
v.

JOHN MCHUGH, Secretary of the Army,

                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                               USDC 5:09-CV-279


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The Equal Employment Opportunity Commission (“EEOC”) issued an
order requiring the Army to compensate Carlos Antonio Raymond for
discrimination. Raymond then filed this employment action seeking de novo
review of the damages awarded by the EEOC. The district court dismissed
Raymond’s claims for lack of subject matter jurisdiction and denied Raymond’s
motion for reconsideration. This appeal followed.


       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 10-50539   Document: 00511740726      Page: 2   Date Filed: 01/30/2012



                                  No. 10-50539

      Raymond’s pro se status and its effects on his ability to litigate this case
effectively are not lost on us. The result here, however, follows ineluctably from
the law we must apply and not from the sympathy we feel for Raymond’s plight.
The district court—also sympathetic to Raymond’s situation—took pains to
explain to him the consequences of challenging only the EEOC’s damages award
in this case. It even went as far as to recommend to Raymond that he simply
accept the EEOC’s award to him rather than run the risk of losing that award
by unsuccessfully pursuing this lawsuit. Along with that advice, the district
court made plain to Raymond that if he chose to challenge only the EEOC’s
damages award, the court would lack subject matter jurisdiction over his case.
Raymond nevertheless chose to file several documents insisting that his lawsuit
was strictly limited to challenging the EEOC’s damages award.
      Raymond argues that he did not intend to challenge only the EEOC’s
damages award and that, therefore, the district court erred by dismissing his
case for lack of subject matter jurisdiction. However, as noted above, the record
makes clear that Raymond challenged only the EEOC’s damages award.
Therefore, we AFFIRM the district court because, as it concluded, we lack
jurisdiction to consider Raymond’s claims. Massingill v. Nicholson, 496 F.3d
382, 385 (5th Cir. 2007). Raymond’s Motion for Appointment of Counsel is also
DENIED. Williams v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006) (“In a civil case,
an attorney should be appointed only under exceptional circumstances.”)
      AFFIRMED; Motion for Appointment of Counsel DENIED.




                                        2